DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 April 2022, with respect to the claim rejections under 35 USC 112 and/or 35 USC 103 have been fully considered and are persuasive. More specifically, arguments related to newly added claim limitations to independent claims 1 and 16, and as discussed during the Telephonic Interview conducted on 20 January 2022, are not disclosed by the cited prior art and an updated prior art search did not result in references that anticipate or could be used to establish a prima facie case of obviousness. The claim rejections have been withdrawn. Furthermore, the examiner’s amendments below correct pending minor informalities and place the application in conditions for allowance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter T. Hrubiec (Reg. #78,162) on 17 May 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 has been amended as follows:
1. (Currently Amended) A turbomachine, comprising:
a rotary component rotatable about an axis of rotation;
a bearing assembly having one or more bearings each operatively coupled with the rotary component, each of the one or more bearings having one or more dampers associated therewith, wherein the one or more dampers define two or more chambers;
a damper control valve having a valve casing defining a valve chamber, the valve chamber being in fluid communication with a working fluid supply and the [[one]] two or more chambers, the damper control valve operable to receive working fluid from the working fluid supply through two or more valve supply lines in fluid communication between the working fluid supply and the valve chamber, and
wherein the damper control valve has a valve plunger movable within the valve chamber between a first position in which working fluid flows through one or more first valve supply lines of the two or more valve supply lines to at least two chambers of the two or more chambers and a second position in which working fluid flows through one or more second valve supply lines of the two or more valve supply lines to at least one less chamber than the at least two chambers to which working fluid flows when the valve plunger is in the first position.

Claim 4 has been amended as follows:
4. (Currently Amended) The turbomachine of claim 1, wherein the or more chambers include a first chamber and a second chamber, and wherein:
i) when the valve plunger is in the first position, the valve plunger prevents working fluid flowing along the one or more first valve supply lines from flowing to the first chamber and from flowing to the second chamber, and
ii) when the valve plunger is in the second position, the valve plunger prevents working fluid flowing along the one or more second valve supply lines from flowing to the first chamber and from flowing to the second chamber.

Claim 8 has been amended as follows:
8. (Currently Amended) The turbomachine of claim 1, wherein the one or more bearings of the bearing assembly include a first bearing and a second bearing, and wherein a first damper of the one or more dampers is associated with the first bearing and a second damper of the one or more dampers is associated with the second bearing, and wherein the first damper defines a first chamber of the two or more chambers and the second damper defines a second chamber of the two or more chambers, and wherein the at least two chambers of the two or more chambers to which working fluid flows when the valve plunger is in the first position include the first chamber and the second chamber, and when the valve plunger is in the second position, the valve plunger prevents working fluid from flowing to the second chamber.

Claim 9 has been amended as follows:
9. (Currently Amended) The turbomachine of claim 1, wherein the one or more bearings of the bearing assembly include a single bearing, and wherein a first damper of the one or more dampers is associated with the single bearing and a second damper of the one or more dampers is associated with the single bearing, and wherein the first damper defines a first chamber of the two or more chambers and the second damper defines a second chamber of the two or more chambers, and wherein the at least two chambers of the two or more chambers to which working fluid flows when the valve plunger is in the first position include the first chamber and the second chamber, and when the valve plunger is in the second position, the valve plunger prevents working fluid from flowing to the second chamber.

The above changes to the claims have been made to correct various informalities to maintain consistency of claim terminology and place the application in conditions for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745